                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

PAUL ALAN HILEMAN,                                 )
                                                   )
               Plaintiff,                          )
                                                   )
       V.                                          )           No. 4:19-cv-01848-SNLJ
                                                   )
JOSEPH ALVAREZ, et al.,                            )
                                                   )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on review of a document filed by pro se plaintiff Paul

Alan Hileman that has been construed as a civil action pursuant to 42 U.S.C. § 1983. The complaint

is deficient because it has not been filed on a Court form. Moreover, plaintiff has not paid the filing

fee or filed a motion to proceed in forma pauperis. As such, plaintiff will be directed to file an

amended complaint pursuant to the instructions set forth below. He will also be ordered to either

pay the full filing fee or submit a motion to proceed in forma pauperis, along with a copy of his

inmate account statement.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a "mere possibility of misconduct." Ashcroftv. Iqbal, 556 U.S. 662,679 (2009).

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that
requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must "accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements." Barton v. Taber, 820

F.3d 958,964 (8 th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371 , 372-73

(8 th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to "accept as true any legal conclusion couched as a factual allegation").

        When reviewing a prose complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Pe tray, 795 F .3d 777, 787 (8th Cir. 2015). However, even prose complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8 th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8 th

Cir. 2004) (stating that federal courts are not required to "assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint"). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                               The Complaint

        Plaintiff is a pro se litigant currently incarcerated at the Lee County Jail in Fort Madison,

Iowa. (Docket No. 1 at 1). He has filed a handwritten document that he titles "an emergency

lawsuit." 1 The complaint is not on a Court form and plaintiff has neither filed a motion to proceed


1Plaintiff notes that a prior lawsuit he filed was dismissed without prejudice. Hileman v. Alvarez, No. 4:19-cv-62-
PLC (E.D. Mo. Jan. 22, 2019). This lawsuit was dismissed following plaintiffs motion to withdraw his complaint.

                                                        2
in forma pauperis nor paid the filing fee. He names Joseph Alvarez and Victoria Pederson as

defendants. He does not state the capacity in which they are sued.

       Plaintiffs complaint is disorganized and difficult to follow. He begins by stating that in

the early 1980s, when he was a juvenile, he stole an automobile from Youngs Auto Mart in Fort

Madison, Iowa. (Docket No. 1 at 2). He further states that he "beat up" defendant Alvarez "in a

wrestling match type fight" after Alvarez threatened him on the school bus. Plaintiff goes on to

state that the "Youngs made things personal with plaintiff' after he stole the car.

       Next, plaintiff states that defendant Victoria Pederson is a psychiatrist at the Iowa State

Penitentiary. He alleges that she made things "personal (illegally)" with him, due to the fight

plaintiff had with defendant Alvarez.

       The remainder of plaintiffs "Statement of Facts" appears to concern an unidentified

"suspect" and a "federal investigation." Plaintiff states that at 5:30 p.m. on April Fool's Day in

2017, he was "successfully questioned, then released, by federal authorities." He asserts this

occurred outside of a Walmart in Waterford, Connecticut, in front of everyone. Plaintiff then states

that he "found himself in hot pursuit of two white sheriffs deputy vehicles." These two sheriffs

department vehicles were to "deliver the suspect to federal authorities." (Docket No. 1 at 2-3). The

end result of this "hot pursuit" was a "string of false arrests and imprisonments, as well as other

things along the way. " (Docket No. 1 at 3).

       Plaintiff does not seek any specific relief from the Court.

                                               Discussion

       Plaintiff has filed a document with the Court that has been construed as a complaint

pursuant to 42 U.S.C. § 1983. The complaint is deficient because it does not appear on a Court

form. Moreover, plaintiff has not shown that defendants violated his constitutional rights while



                                                   3
acting under color of state law. Indeed, it is difficult to determine exactly what plaintiff is alleging

the defendants did or did not do to harm him. The Court is also unsure as to where these events

took place for venue purposes, as he mentions both Iowa and Connecticut. Because plaintiff is

proceeding pro se, he will be allowed to amend his complaint according to the instructions set forth

below.

         Plaintiff should type or print his complaint on the Court' s civil rights form, which will be

provided to him. See E.D. Mo. L.R. 45 - 2.06(A) ("All actions brought by pro se plaintiffs or

petitioners should be filed on Court-provided forms"). The Court notes that plaintiffs handwriting

is at times nearly illegible. If he is unable to type the complaint, he is advised to print his allegations

as carefully and neatly as possible.

         In the "Caption" section of the Court-provided form, plaintiff should clearly name each

and every party he is intending to sue. See Fed. R. Civ. P. l0(a) ("The title of the complaint must

name all the parties"). Plaintiff should fill out the form in its entirety.

         In the "Statement of Claim" section, plaintiff should provide a short and plain statement of

the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be "limited as far as practicable to a

single set of circumstances." See Fed. R. Civ. P. l0(b). Plaintiff should begin by writing the

defendant's name. In separate, numbered paragraphs under that name, plaintiff should write a short

and plain statement of the factual allegations supporting his claim against that specific defendant.

If plaintiff is suing more than one defendant, he should follow the same procedure for each

defendant.

         It is important that plaintiff allege facts demonstrating the personal responsibility of the

defendant for harming him. See Madewell v. Roberts, 909 F.2d 1203, 1208 (8 th Cir. 1990) (stating



                                                     4
that§ 1983 liability "requires a causal link to, and direct responsibility for, the alleged deprivation

of rights"). Furthermore, the Court emphasizes that the "Statement of Claim" requires more than

"labels and conclusions or a formulaic recitation of the elements of a cause of action." See

Neubauer v. FedEx Corp., 849 F .3d 400, 404 (8 th Cir. 2017). Plaintiff is advised that he needs to

make clear when the events took place and where the events took place.

       If plaintiff names more than one defendant, it is important that he establish the

responsibility of each separate defendant for harming him. That is, for each defendant, plaintiff

must allege facts showing how that particular defendant's acts or omissions violated his

constitutional rights. It is not enough for plaintiff to make general allegations against all the

defendants as a group. Rather, plaintiff needs to provide the role of each named defendant in this

case, in order that each specific defendant can receive notice of what he or she is accused of doing.

See Topchian v. JPMorgan Chase Bank, NA. , 760 F.3d 843 , 848 (8 th Cir. 2014) (stating that the

essential function of a complaint "is to give the opposing party fair notice of the nature and basis

or grounds for a claim").

       Plaintiff must specify whether he intends to sue each defendant in an official capacity, an

individual capacity, or both. The failure to sue a defendant in his or her individual capacity may

result in the dismissal of that defendant.

       After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C. §

1915. Plaintiffs failure to make specific factual allegations against a defendant will result in the

dismissal of that defendant. Plaintiff is warned that the filing of an amended complaint completely

replaces the original complaint. This means that claims that are not re-alleged in the amended

complaint will be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees Litig. , 396

F.3d 922, 928 (8 th Cir. 2005) ("It is well-established that an amended complaint supercedes an



                                                  5
original complaint and renders the original complaint without legal effect"). If plaintiff fails to file

an amended complaint on a Court-provided form within thirty days in accordance with the

instructions set forth herein, the Court will dismiss this action without prejudice and without

further notice.

        Plaintiff must also either pay the filing fee or file a motion to proceed in forma pauperis.

See 28 U.S.C. § 1915(a)(l). If plaintiff files a motion to proceed in forma pauperis, he must include

a copy of his inmate account statement for the six-month period immediately preceding the filing

of his complaint. See 28 U.S.C. § 1915(a)(2). If plaintiff fails to pay the filing fee or file a motion

to proceed in forma pauperis within thirty days, the Court will dismiss this action without prejudice

and without further notice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall mail to plaintiff a copy of the

Court's Prisoner Civil Rights Complaint form.

       IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff a copy of the

Court's Motion to Proceed in Forma Pauperis -Prisoner Cases form.

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the Court-

provided form within thirty (30) days of the date of this order. Plaintiff is advised that his amended

complaint will take the place of his original complaint and will be the only pleading that this Court

will review.

       IT IS FURTHER ORDERED that plaintiff shall either pay the $400 filing fee or submit

a motion to proceed in forma pauperis, along with a certified inmate account statement, within

thirty (30) days of the date of this order.




                                                   6
       IT IS FURTHER ORDERED that if plaintiff fails to comply with this order, the Court

will dismiss this action without prejudice and without further notice. If the case is dismissed for

noncompliance with this order, the dismissal will not constitute a "strike" under 28 U.S.C. §

1915(g).

        Dated this   M day of :r 1,,.,.(Iy     , 2019.



                                                 STEPHENN. LIMBAUGH,],
                                                 UNITED STATES DISTRICT JUDGE




                                                 7
